—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated October 18, 1993 (People v Anderson, 197 AD2d 943), affirming a sentence of the County Court, Nassau County, imposed August 13, 1992, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Thompson, Lawrence, O’Brien and Joy, JJ., concur.